                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG


JEFF MEDLEY,

              Petitioner,

v.                                                     CIVIL ACTION NO.: 3:14-CV-69
                                                       (GROH)

R. A. PERDUE,

              Respondent.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is the Third Amended Report and Recommendation (“R&R”)

of United States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local

Rules, this action was referred to Magistrate Judge Trumble for submission of a proposed

R&R.    Magistrate Judge Trumble issued his Third Amended R&R [ECF No. 52] on

November 26, 2019. Therein, Magistrate Judge Trumble recommends the Petitioner’s

§ 2241 petition [ECF No. 1] be denied and dismissed without prejudice.

       Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge’s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,

150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

of a petitioner’s right to appeal this Court’s Order. 28.U.S.C. § 636(b)(1); Snyder v.

Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984).
       Objections to Magistrate Judge Trumble’s R&R were due within fourteen plus three

days of service. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Third Amended R&R

was mailed to the Petitioner by certified mail on November 26, 2019. ECF No. 52. The

Petitioner accepted service on December 2, 2019. ECF No. 53. On December 16,

2019, the Court granted the Petitioner an extension of time to file objections, giving the

Petitioner until January 24, 2019 to file objections. ECF No. 57. To date, no objections

have been filed. Accordingly, this Court will review the R&R for clear error.

       Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble’s Third Amended R&R [ECF No. 52] should be, and is hereby, ORDERED

ADOPTED for the reasons more fully stated therein. Therefore, the Petitioner’s § 2241

Petition [ECF No. 1] is DENIED and DISMISSED WITHOUT PREJUDICE.                        The

Petitioner’s Motion to Expedite [ECF No. 46] is TERMINATED as MOOT.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the pro se Petitioner by certified

mail, return receipt requested, at his last known address as reflected on the docket sheet.

       DATED: January 27, 2020




                                             2
